DETAILED ACTION
This action is responsive to the filing of 10/26/2021. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost (US 7212971.)

Claim 1, 11, 20: Kurtz discloses a method comprising: 
at an electronic device (Fig. 1: 100, computer; par. 29-31) with a display device (Fig. 1: 191, display device) and an input device (Fig. 1: 161, 162, keyboard / mouse): 
displaying, via the display device, a display region (Fig. 6: 600, par. 50, selected pane) that includes a first icon (Fig. 6: 604; par. 50, preview control), wherein the first icon includes a first content portion (par. 51, first page of the document or slide deck) of a (Fig. 6: 612, selected file; par. 50), and wherein the first file is associated with a first file type (par. 51, word processing document or slide presentation); and 
while displaying the display region including the first icon that includes the first content portion of the preview of the first file: 
determining a first user interface control (Fig. 6: 614, extended controls; a user can quite easily manipulate extended controls 614 to page through the document or slide presentation) based on a function of the first file type (par. 53, look inside the file type and provide a meaningful image that a user will understand. For example, Apple could implement a QuickTime.TM. preview control, which would be displayed when the user selects a QuickTime.TM. file in the shell browser; offering buttons and controls for the user to launch the QuickTime.TM. player); and 
displaying the first user interface control within the first icon (Fig. 6: 614, extended controls displayed within 604 icon), wherein activation of the first user interface control replaces the first content portion of the preview of the first file with a second content portion of the preview of the first file (par. 51, using 614 controls to page through the document or slide presentation … without opening it.)  

	However, Kurtz does not explicitly disclose wherein the displaying of the first user interface control is: in response to detecting, via the input device, a first user input corresponding to the first content portion of the preview of the first file.

Jost discloses a similar method displaying controls in response to user input, including displaying of the first user interface control in response to detecting, via the input device, a first user input corresponding to the first content portion (8:28-33, user input of hovering over a content portion, and in response displaying controls; 8:38-45, Fig. 10, the prompt is displayed as a drop down menu 58) of the preview of the first file.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kurtz with Jost so as to provide the pane controls as needed based on user input. One would have been motivated to combine the teachings so as to not clutter up the screen with additional controls that can be readily displayed when needed.

Claim 2, 12: Kurtz and Jost disclose the method of claim 1, wherein determining the first user interface control based on the function of the first file type includes: identifying a first one or more control buttons to be displayed within the first user interface control when the first file type is associated with a first content type; and identifying a second one or more control buttons to be displayed within the first user interface control when the first file type is associated with a second content type that is different from the first content type, wherein the first one or more control buttons is different from the second one or more control buttons (Kurtz par. 53, look inside the file type and provide a meaningful image that a user will understand. For example, Apple could implement a QuickTime.TM. preview control, which would be displayed when the user selects a QuickTime.TM. file in the shell browser; offering buttons and controls for the user to launch the QuickTime.TM. player.)   

Claim 3, 13: Kurtz and Jost disclose the method of claim 1, wherein the first file type corresponds to a document file type, wherein the first user interface control includes one or more arrow buttons, and wherein the one or more arrow buttons enable paging between the first content portion of the preview of the first file and the second content portion of the preview of the first file (Kurtz Fig. 6: 614, extended controls; a user can quite easily manipulate extended controls 614 to page through the document or slide presentation.)

Claim 4, 14: Kurtz and Jost disclose the method of claim 1, wherein the first file type corresponds to a video file type, wherein the first user interface control includes one or more playback buttons, and wherein the one or more playback buttons enable playback control with respect to the preview of the first file and the second content portion of the preview of the first file (Kurtz par. 52, custom previewers for numerous file types and non-file item types including, but not limited to, image files, video files; par. 53, functionality such as showing the first five seconds of a QuickTime.TM. movie.)

Claim 6, 16: Kurtz and Jost disclose the method of claim 1, further comprising while displaying, within the display region, the first icon including the first content portion of the preview of the first file (Kurtz Fig. 6: 604; par. 50, preview control; par. 51, document / slide show) and a second icon including a first content portion of a preview of a second file (Kurtz par. 52, custom previewers for numerous file types and non-file item types including, but not limited to, image files, video files; par. 53, functionality such as showing the first five seconds of a QuickTime.TM. movie): determining a second user interface control based on (Kurtz par. 53, look inside the file type and provide a meaningful image that a user will understand. For example, Apple could implement a QuickTime.TM. preview control, which would be displayed when the user selects a QuickTime.TM. file in the shell browser; offering buttons and controls for the user to launch the QuickTime.TM. player); and in response to detecting, via the input device, a second user input corresponding to the first content portion of the preview of the second file, displaying the second user interface control within the second icon wherein activation of the second user interface control replaces the first content portion of the preview of the second file with a second content portion of the preview of the second file (Kurtz par. 53, functionality such as showing the first five seconds of a QuickTime.TM. movie.)

Claim 7, 17: Kurtz and Jost disclose the method of claim 6, wherein the first file type is different from the second file type, and wherein the first user interface control is different from the second user interface control (Kurtz par. 50-53, document / slideshow is different from quicktime video, paging through the document / slideshow controls are different for launching quicktime application / watching first five seconds.)  

Claim 8, 18: Kurtz and Jost disclose the method of claim 1, wherein displaying the first user interface control within the first icon includes executing a first plug-in associated with a first creator application that created the first file (Kurtz, par. 52-53, extended functionality in an alternative previewer.)

Claim 10, 19: Kurtz and Jost disclose the method of claim 1, wherein the first content portion of the preview of the first file is displayed without launching an application associated with the first file (Kurtz par. 51, comprehensively browse the previewer item without opening it.)  

Claims 5, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost in further view of Nakamura (US 6691114.)

Claim 5, 15: Kurtz and Jost disclose the method of claim 1, wherein the first file type corresponds to an image file type (Kurtz par. 52, custom previewers for numerous file types and non-file item types including, but not limited to, image files.)

However, Kurtz does not explicitly disclose: wherein the first user interface control includes one or more zoom buttons, and wherein the one or more zoom buttons enable zooming between the first content portion of the preview of the first file and the second content portion of the preview of the first file.  

Nakamura discloses a similar method for content preview, including: wherein the first user interface control includes one or more zoom buttons, and wherein the one or more zoom buttons enable zooming between the first content portion of the preview of the first file and the second content portion of the preview of the first file (Fig. 7A: 130, zoom out / zoom in controls.)

Kurtz with Nakamura to show image controls. One would have been motivated to combine the teachings so as to accommodate image type files which may be too large to show in great detail in a small preview pane.
  

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost in further view of Bhukhanwala (US 5831617.)

Claim 9: Kurtz and Jost disclose the method of claim 1. However, Kurtz does not explicitly disclose displaying a status indicator within the first icon, the status indicator indicating a position within the preview of the first file.

Bhukhanwala discloses a similar method for file preview in an icon, including: displaying a status indicator within the first icon, the status indicator indicating a position within the preview of the first file (Fig. 1B: 32, position indicator.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kurtz with Bhukhanwala to show the current page indication in the icon. One would have been motivated to combine the teachings so that the user may know what page of the document they are currently previewing in the icon preview area.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Budrys (US 7086011) Multi-component icons for representation of file characteristics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
1/24/2022